UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHERMAN EMERSON,
                                Movant,
                                                                 1:21-CV-5647 (LTS)
                   -against-
                                                                TRANSFER ORDER
 UNITED STATES OF AMERICA,
                                Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Movant, currently incarcerated in the Federal Correctional Institution in Otisville, New

York, brings this pro se motion, under 28 U.S.C. § 2255, seeking to challenge the imposition of

his sentence rendered in the United States District Court for the Southern District of Indiana.

       Because Movant was convicted and sentenced in the United States District Court for the

Southern District of Indiana, under Local Civil Rule 83.1, this action is hereby transferred to the

United States District Court for the Southern District of Indiana.

       The Clerk of Court is directed to mail a copy of this order to Movant and note service on

the docket.

       The Clerk of Court is further directed to transfer this action to the United States District

Court for the Southern District of Indiana.

       This order closes this case.
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   June 30, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                2
